
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Langevin
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of May
		  2011 as National Huntington’s Disease Awareness Month.
	
	
		Whereas Huntington’s Disease is a hereditary, progressive,
			 and degenerative neurological disease for which there is no cure;
		Whereas Huntington’s Disease causes total physical and
			 mental deterioration, slowly diminishing the ability to walk, talk, and
			 reason;
		Whereas it is estimated that one out of every 10,000
			 people in the United States has Huntington’s Disease;
		Whereas each child of a parent with Huntington's Disease
			 has a 50 percent chance of inheriting the Huntington's Disease gene;
		Whereas after the onset of Huntington's Disease, the
			 average lifespan of an individual with Huntington's Disease is 15 to 20 years,
			 and the younger the age of onset, the more rapid the progression of the
			 disease;
		Whereas children who develop the juvenile form of
			 Huntington’s Disease rarely live to adulthood;
		Whereas most individuals afflicted by Huntington’s Disease
			 eventually require full-time care;
		Whereas researchers across the United States are
			 conducting important research projects involving Huntington's Disease;
		Whereas on May 17, 1991, Congress, by Senate Joint
			 Resolution 127, designated May 1991 as National Huntington's Disease Awareness
			 Month, authorizing and requesting the President to issue a proclamation in
			 observance of this month;
		Whereas on May 17, 1991, President George H. W. Bush
			 issued Proclamation 6295, proclaiming the month of May 1991 as National
			 Huntington's Disease Awareness Month;
		Whereas May 2011 would be an appropriate month to
			 designate as National Huntington’s Disease Awareness Month; and
		Whereas the goals of National Huntington’s Disease
			 Awareness Month are to raise awareness and educate the general public and the
			 medical community of Huntington’s Disease: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 10th anniversary of Senate
			 Joint Resolution 127 and Presidential Proclamation 6295, recognizing National
			 Huntington’s Disease Awareness Month;
			(2)supports the
			 designation of National Huntington’s Disease Awareness Month; and
			(3)recognizes that
			 all people of the United States should become more informed about and aware of
			 Huntington's Disease.
			
